        Case 2:19-cv-00022-RWS Document 57 Filed 03/09/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                    GAINESVILLE DIVISION


 MICHAEL HEINRICH, JR.,

                 Plaintiff,                              Civil Action No.
                     v.                                 2:19-CV-22-RWS
 ALLIANCE PROPERTY SERVICES OF
 GEORGIA, a domestic profit corporation,
 & MATTHEW J. MEYERS, SR.,
               Defendants.


                                       ORDER

      This case comes before the Court on the Defendants’ Motion for Appeal

under 1292(b) [Dkt. 43] requesting an interlocutory appeal of the Court’s prior

Order [Dkt. 40], in which the Court dismissed their counterclaims as untimely.

       “An interlocutory district court decision may be immediately appealable if

the district court certifies that the order ‘involves a controlling question of law as

to which there is substantial ground for difference of opinion’ and ‘an immediate

appeal from the order may materially advance the ultimate termination of the

litigation.’” Sabal Trail Transmission, LLC v. 3.921 Acres of Land in Lake Cty.

Fla., 947 F.3d 1362, 1370 n. 6 (11th Cir. 2020) (citing 28 U.S.C. § 1292(b)). “The

law is clear that whether to allow an interlocutory appeal of a non-final order is left
        Case 2:19-cv-00022-RWS Document 57 Filed 03/09/20 Page 2 of 2




to the discretion of the district court.” Simpson v. Carolina Builders Corp., 2006

WL 8435862, at *3 (N.D. Ga. May 1, 2006) (citing Swint v. Chambers County

Commission, 514 U.S. 35, 47 (1995)).

       The dispositive ruling in the Court’s Order was the determination that

Rule 15 precluded Alliance from amending its Answer in response to Heinrich’s

Amended Complaint to add a counterclaim and a new party.1 Even assuming such

a ruling involved a “controlling question of law as to which there is substantial

ground for difference of opinion,” allowing an interlocutory appeal would not

materially advance the termination of the litigation—which, it must be

remembered, primarily concerns Heinrich’s FLSA claim.

       Accordingly, the Motion for Appeal [Dkt. 43] is DENIED.

       SO ORDERED this 9th day of March, 2020.


                                           ________________________________
                                           RICHARD W. STORY
                                           United States District Judge

1
  The additional discussion of subject matter jurisdiction was not central to the holding,
so it does not affect the analysis here. Nevertheless, the Court notes that Alliance appears
to have misunderstood the Court’s analysis. The question was not whether the Court
believed that Meyers in fact resided in one state or another. It was rather that Alliance
failed to establish his citizenship, rendering its pleadings defective. This was Alliance’s
affirmative burden. Accordingly, its reliance on denials of facts alleged in Heinrich’s
complaint, while incorporating those same facts, was insufficient. By contrast,
jurisdiction for Heinrich’s claim was based on a federal statute, and so he, unlike the
Defendants, had no burden to establish the citizenship of the parties.

                                             2
